 

10
ll
12

13'

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

gm

 

"'"'3 him -/`!. n
EAPR[] l 2019
CLERK. U S O|STR|CT
EASTERN DlSTRlCT COFUORTN|A

EY

 

“1‘»'."~; :=-<

IN THE UNITED STATES DISTRICT COURT
- EASTERN DISTRICT OF CALIFO_RNIA

UNITED sTATEs oF AMERICA, CAsE»No. 1;19_cR-00063-DAD-BAM
d Plaintitf, UNDER SEAL _
v. ' oRDER SEALING APPLICATION oF THE

UNITED STATES OF AMERICA FOR AN

Defendant.

 

 

 

 

RICKY BLACKWELL, s . ,
. THEREON %

l IT IS HEREBY ORDERED that the above-captioned case, i cluding the indictment and all other
documents filed in the case, shall be SEALED until otherwise 0 y t ourt.

DATED: 14ch 2019

 

 

gonol'able Barbara chAuliffe
nited States Magis te Judge

ORDER SEALING CASE AND INDICTMENT 1

 

 

